   Case: 1:16-cv-08303 Document #: 208 Filed: 10/17/18 Page 1 of 4 PageID #:2677




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 T.S. et al.,

                 Plaintiffs,
                                                         Case No. 1:16-cv-08303
   v.
                                                         Hon. Rebecca R. Pallmeyer
 Twentieth Century Fox Television et al.,

                 Defendants.

       NAMED PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO COMPEL
    DISCOVERY FROM THE FOX DEFENDANTS AND WITNESS BRADY BREEN

        In support of Plaintiffs’ motion to compel (ECF 197), Plaintiffs here respond briefly to

the arguments raised in the Fox Defendants’ amended opposition brief (ECF 204).

               Out-of-context quote regarding merits discovery. Fox’s leading argument

appears to be a version of waiver: because Plaintiffs’ counsel expressed satisfaction with Fox’s

merits responses as of the August 29, 2018 status hearing, Plaintiffs are precluded from

enforcing the discovery at issue in the current motion. (ECF 204 at 1.) The discovery at issue in

this motion was served on August 1, responses were due August 31, and Fox responded on

September 7. (See ECF 197-1 Ex. 2.) Fox cannot seriously contend that on August 29 Plaintiffs

were expressing satisfaction with merits discovery responses they had not yet seen.

               Discovery of the “neighbors” payments. In opposition to discovery of the

“neighbors” payments Fox provides a convoluted description of how neighbor payments are

made, and repeat its mantra that nothing outside Episodes 201 and 202 is discoverable in this

case. (ECF 204 at 1-2.) Neither of these “arguments” actually confronts Plaintiffs’ explanation

of the relevance of the “neighbors” payments, which show that it was Fox’s common experience


                                                 1
   Case: 1:16-cv-08303 Document #: 208 Filed: 10/17/18 Page 2 of 4 PageID #:2677




that its filming disrupted third parties. (ECF 197 at 2-4.) Fox also claims that providing

responsive information “presents a burden,” (ECF 204 at 2), but it makes no effort to explain

what that burden would be—and in light of its well organized, computerized records, the claim is

simply not credible.

               DGA code of conduct. Counsel for Mr. Breen contends that “the” DGA code of

Conduct is available online. (ECF 204 at 3.) The link that Mr. Breen’s counsel cites, however,

contains guidelines for other matters, such as intellectual property rights. None of the guidelines

reflect the document Mr. Breen described at his deposition, which contained guidelines for

conduct of crews filming on location. (See ECF 197 at 6 (describing Mr. Breen’s testimony).) If

Mr. Breen or his counsel are unwilling to comply with the subpoena duces tecum, Plaintiffs

should be given leave to subpoena DGA for this document.

              Discovery about Fox’s economic motivation. Fox repeats its objection that

Plaintiffs should not be allowed to discover the cost of building a set or the costs of other

locations. Notably, though, Fox does not disagree that the rental costs offered by the County

were a bargain, nor does it disagree that when it chose the JTDC, it had run out of other locations

to film Episode 201 and 202’s “prison” scenes. Both those facts go to Fox’s strong economic

motivation to avoid extra costs by renting out the JTDC.

       This motivation goes to the likelihood that Fox was willing to film at the JTDC despite

the impact on detainees. Fox emphasizes that it ended up paying more for the filming at the

JTDC than it had expected (ECF 204), but that is precisely the point: when Fox eventually got

the bill, Brady Breen expressed “sticker shock” at the price, and complained that it was “twice”

what Fox had expected to pay. (Bates CCSAO 8381-84.) When Fox was choosing to rent out

the JTDC, it thought it was getting a windfall.


                                                  2
   Case: 1:16-cv-08303 Document #: 208 Filed: 10/17/18 Page 3 of 4 PageID #:2677




              Punitive damages discovery. Fox claims that because Fox is so large, its net

worth would not be relevant. (ECF 204 at 5.) That argument is utterly unsupported. As a

general matter Fox returns to the dicta in Zazu Designs, even though the decision is irrelevant to

Plaintiffs state law claims, and even though the overwhelming majority of decisions of this Court

in particular have recognized it as dicta. As Judge Shadur put it after summarizing this case law,

“[i]n sum, absent further clarification from our Court of Appeals itself, this Court joins the

healthy number of its colleagues who have held that a corporate defendant’s economic position is

relevant to punitive damages determinations under federal law.” Isbell v. John Crane, Inc., 74 F.

Supp. 3d 893, 899 (N.D. Ill. 2014) (collecting Northern District of Illinois decisions). Plaintiffs

do not object to holding this discovery in abeyance, but will only agree to do so if (1) Fox is

obligated to respond to the punitives discovery promptly upon Plaintiffs’ survival of a motion for

summary judgment, and (2) if Fox is subject to any further, prompt discovery necessary to

establish the punitives information that Plaintiffs seek here.


October 17, 2018                                      Respectfully Submitted,

                                                      /s/ Stephen H. Weil

 Stephen H. Weil – steve@weilchardon.com              Adam J. Pessin – apessin@finekaplan.com
 Alexis G. Chardon – ali@weilchardon.com              Fine, Kaplan and Black, R.P.C.
 Weil & Chardon LLC                                   One South Broad Street, Suite 2300
 333 S. Wabash Avenue, Suite 2700                     Philadelphia, PA 19107
 Chicago, IL 60604                                    (215) 567-6565
 (312) 585-7404

 Terrence Garmey – tgarmey@garmeylaw.com
 Terry Garmey & Associates
 482 Congress Street, Suite 402
 Portland, ME 04101
 (207) 331-3111

                                                      Attorneys for Named Plaintiffs T.S. and Q.B.



                                                  3
   Case: 1:16-cv-08303 Document #: 208 Filed: 10/17/18 Page 4 of 4 PageID #:2677




                                 CERTIFICATE OF SERVICE
        I hereby certify that on October 17, 2018, a true and correct copy of the foregoing was
filed electronically. Notice of this filing was sent by operation of the Court’s ECF electronic
filing system to all parties indicated on the electronic filing receipt. Parties may access this filing
through the Court’s electronic filing system.

                                                       /s/ Stephen H. Weil
